              Case 2:19-cv-13143-CCC-ESK Document 12 Filed 10/25/19 Page 1 of 1 PageID: 177




                          VIA ECF

                          October 25, 2019

                          Honorable Claire C. Cecchi
                          United States District Judge
                          U.S. District Court for the District of New Jersey
                          Martin Luther King Jr. Federal Building
                            & U.S. Courthouse
                          50 Walnut Street
                          Newark, New Jersey 07102

                          Re:    Hayward Industries, Inc. v. Salt Solutions, Inc.,
Scott S. Christie                Civil Action No. 19-13143-CCC-ESK
Partner
T. 973.848.5388
F. 973.297.3981           Dear Judge Cecchi:
schristie@mccarter.com

                                 This firm represents Plaintiff Hayward Industries, Inc. (“Hayward”) in the
                          above-referenced action.
McCarter & English, LLP
Four Gateway Center
                                  I write on behalf of all parties to inform the Court that a settlement in
100 Mulberry Street       principle of this case has been achieved, and that the parties need additional time to
Newark, NJ 07102-4056
T. 973.622.4444           consummate settlement.
F. 973.624.7070
www.mccarter.com
                                 Accordingly, the parties respectfully that the Court enter a 30-day order to
                          administratively terminate the case for that purpose.

                                  We thank the Court for its attention to this matter.

BOSTON
                                                                               Respectfully,

HARTFORD


STAMFORD                                                                       Scott S. Christie

NEW YORK                  Cc: Magistrate Judge Edward S. Kiel (via ECF)
NEWARK


EAST BRUNSWICK


PHILADELPHIA


WILMINGTON


WASHINGTON, DC




                          ME1 31803105v.1
